Incorporated under the laws of the State of Delaware ALPINE MANAGEMENT LIMITED Authorized to issue 50,000,000 common shares Par value $0.0001 each This certifies that is the owner of fully paid an non-assessable shares of common shares of Alpine Management Limited transferable only on the books of the Corporation by the holder hereof in person or by duly authorized Attorney upon surrender of this Certificate properly endorsed. In witness whereof, the said Corporation has caused this Certificate to be signed by its duly authorized officers and to be sealed with the Seal of the Corporation this day of A.D.
